Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 46-50 are pending and under examination.


Priority
This application filed on 22 July 2020 is a CON of 16223,416 filed on 18 December 2018 which is a CON of 14/493,272 filed on 22 September 2014  which is a CON of 13/456,121 filed on 25 April 2012 which claims priority to US provisional 61/478,777 filed on 25 April 2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/478,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application(e.g. no support for antibodies linked to beads coated with DNA fragments or first droplets containing DNA fragments).
 However, the disclosure of Application No. 13/456,121 provides support for antibodies linked to beads coated with DNA fragments or first droplets containing DNA fragments.
Therefore, the effective filing date of the instant application is 25 April 2012.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 -50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 46:
In the preamble, claim 46 recites a method of capturing cells and analyzing polynucleotides from the cells. However, this claim does not require steps of providing cells or of cell lysis to release target polynucleotides. 
Furthermore, it is not clear how antibodies are “linked to first droplets” as recited in claims 46 and 50.
Furthermore, in the alternate embodiment reciting providing antibodies linked to beads coated with DNA fragments, it is not clear how to implement the subsequent limitation “capturing the antibody coated cells in second droplets”  because this alternate embodiment does not require a first set of droplets.
Therefore, as the metes and bounds of claims 46 and 50 are not clear, claims 46 and 50 are considered indefinite.
 Furthermore, as claims 47-49 depend from claim 46 and do not further clarify claim 46, these claims are considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Nolan and Samuels et al.

Claim 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Nolan (WO2012106385; filed 31 January 2012) in view of Samuels (US20120220494; filed 16 February 2012).

Nolan teaches methods for assaying multiple molecular targets, including polypeptides and nucleic acids such as DNA, RNA and cDNA,  from a single cell in droplets comprising providing binding reagents, i.e. unique binding agents (UBAs), that bind to specific targets. The UBAs comprise barcodes, i.e. epitope-specific barcodes( ESBs), which facilitate identification of the specific UBA and which comprise a primer binding site and a common linker (e.g. Entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target protein and target mRNA as in para 0076,pg. 21-22; para 0079-0081, pg. 22-24; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained mostly in the context of analyzing proteins or mRNA as in para 00152, pg. 42). 
Nolan teaches the target specific UBA is an antibody (e.g. para 0079-0080,pg. 22-23) or a nucleic acid, such as a complementary DNA probe to a target mRNA (e.g. para 0086, pg. 25; para 00152,pg. 42; In some embodiments, the UBA could be an antisense DNA for a target mRNA in a fixed cell. The UBA is identified with an ESB that has a CL moiety, the latter for later addition of cell specific tagging information as in para 00164, pg. 45).
Furthermore, Nolan teaches UBA are immobilized to the surface of beads (e.g. para 0078,pg. 22; para 00163,pg 45; para 00251,pg. 64).
Nolan teaches methods comprising separating individual cells into individual microdroplets and contacting with binding reagents comprising barcodes (e.g. para 0040, pg. 15; para 0078,pg. 22; para 00215, pg. 57). Furthermore, Nolan teach their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan teaches their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00129,pg. 36; para 00228, pg. 59-60).
Furthermore, Nolan teaches their methods comprise providing  additional unique barcodes associated with a specific cell of origin, i.e. a cell origination barcode( COB), wherein the COB comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5); a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097,pg. 26-27). 
	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45).Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35). Nolan further teaches analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55). Furthermore, Nolan teaches pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52).
Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of barcoded complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 

Regarding the limitation: providing antibodies linked to beads coated with DNA fragments or first droplets containing the DNA fragments, wherein the DNA fragments comprise an adaptor comprising a barcode, wherein each antibody is associated with a unique barcode sequence as recited in claim 46:
At the time the invention was made, Samuels et al. teach a droplet-based microfluidic method of adding barcodes to target nucleic acids from a single cell( i.e. single cell genomics analysis)  comprising  providing a first droplet population, wherein a single cell is encapsulated within each droplet, and contacting with another droplet population comprising  barcode constructs or beads comprising capture sequences. Single cells within individual droplets are lysed to release the target nucleic acid within its droplet (e.g. Entire Samuels reference and especially para 0017, pg. 2; para 0271-0275, pg 20). 
The first droplet population containing the cellular contents  is merged with the droplet population containing barcodes  to form a merged “ second “ droplet population and individual barcodes are  incorporated into the target nucleic acid by amplification (e.g. Entire Samuels reference and especially para 0014, pg. 2; para 0271-0274, pg. 20). 
Samuels et al. further teach methods comprising providing droplet populations of beads comprising capture sequences comprising barcodes (e.g. Entire Samuels reference and especially para 0023- 0024, pg. 3; para 0275, pg. 20; para 0282, pg. 21). Samuels et al. also teach different droplet populations of barcodes, each set comprising a barcode unique to that set (e.g. Entire Samuels reference and especially para 0015, pg. 2; para 0274, pg. 20).
Samuels et al. also teach an embodiment  comprising providing a droplet population containing barcodes, i.e. a universal barcode droplet library,  comprising  beads comprising capture sequences comprising a tag  and an attached binding molecule, wherein nucleic acid content from an individual single cell is captured on beads and the tag is incorporated in the target nucleic acid, wherein the target is DNA and/or RNA, yielding a population of tagged DNA or tagged cDNA(e.g. Entire Samuels reference and especially beads comprising capture sequences comprising a tag  and an attached binding molecule  as in para 0282-0284, pg. 21; A barcode library can be used in combination with binding molecules that are also barcoded to provide target identification, linking information about the type and number of target molecules present in a sample with their co-incident presence in the same droplet as in para 0297,pg. 22). 
 Furthermore, Samuels et al. teach methods comprising providing a droplet population of the binding molecules that are barcoded( i.e. barcoded binders), such as barcoded antibodies (e.g. Entire Samuels reference and especially a universal barcode droplet library (e.g., of a bind-and-ligate type) is used to count biomarkers associated with a single cell as in para 0296, pg. 22; A barcode library can be used in combination with binding molecules that are also barcoded to provide target identification, linking information about the type and number of target molecules present in a sample with their co-incident presence in the same droplet as in para 0297,pg. 22; barcoded binding reagents are constructed by linking in a reversible manner a sticky-end oligonucleotide onto the binding reagent (e.g. antibody binding reagents are shown in Fig. 27-31) as in para 0298, g. 22; barcoded binders in droplets as in para 0308-0312, pg. 24; Fig. 33-34).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Samuels et al. comprising contacting a first droplet population comprising cells with another droplet population comprising barcodes  to form a merged third droplet population to include a droplet population comprising beads coated with tagged capture sequences, i.e. barcoded oligonucleotide sequences, as taught in another embodiment of Samuels (e.g. para 0282) and to include a droplet population comprising beads coated with tagged capture sequences and an attached binding molecule as taught in another embodiment of Samuels (e.g. para 0284) and to include the binding molecules such as barcoded antibodies(e.g. para 0296-0298; para 0308-0312) because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Furthermore, as both Nolan and Samuels et al. teach partitioned analysis of single cells using antibody and barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Nolan comprising combining cells in microdroplets with different binding reagents, which are antibodies and nucleic acid probes, each binding reagent comprising a barcode sequence and to include droplet-based techniques of single cell analysis including merging cell containing droplets with droplets comprising barcoded beads and antibodies and facilitating incorporation of tags into target nucleic acids as taught by Samuels et al. as a skilled artisan would have recognized that these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.
 Therefore, as at least Samuels et al. teach a droplet population containing beads comprising capture oligonucleotide sequences comprising a tag  and an attached binding molecule, such as barcoded antibodies(e.g. para 0296-0298, pg. 22), the combined teachings of Nolan and Samuels et al. render obvious  claim 46.
Therefore, as at least Samuels et al. teach the target is DNA and/or RNA, yielding a population of tagged DNA or tagged cDNA(e.g. Entire Samuels reference and especially para 0284, pg. 21), the combined teachings of Nolan and Samuels et al. render obvious  claims 47 and 48.
Therefore, as at least Samuels et al. teach a droplet population containing beads comprising capture oligonucleotide sequences comprising a tag and an attached binding molecule, such as barcoded antibodies (e.g. Entire Samuels reference and especially para 0282-0284, pg. 21;para 0296-0298, pg. 22; para 0308-0312, pg. 24), the combined teachings of Nolan and Samuels render obvious  claim 49.
Regarding claim 50: The limitation “antibodies linked to first droplets containing the DNA fragments” is interpreted to encompass the embodiment of a population of antibodies that are encapsulated with barcoded oligonucleotide sequences with droplets.
Therefore, as at least Samuels et al. teach a droplet population containing barcoded antibodies (e.g. para 0296-0298, pg. 22; para 0308-0312, pg. 24), the combined teachings of Nolan and Samuels render obvious  claim 50.

Nolan, Samuels et al. and Mirkin et al. 

Claim 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Nolan (WO2012106385; filed 31 January 2012) in view of Samuels (US20120220494; filed 16 February 2012) and Mirkin et al. (US20100081134).
Nolan teaches methods for assaying multiple molecular targets, including polypeptides and nucleic acids such as DNA, RNA and cDNA,  from a single cell in droplets comprising providing binding reagents, i.e. unique binding agents (UBAs), that bind to specific targets. The UBAs comprise barcodes, i.e. epitope-specific barcodes( ESBs), which facilitate identification of the specific UBA and which comprise a primer binding site and a common linker (e.g. Entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target protein and target mRNA as in para 0076,pg. 21-22; para 0079-0081, pg. 22-24; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained mostly in the context of analyzing proteins or mRNA as in para 00152, pg. 42). 
Nolan teaches the target specific UBA is an antibody (e.g. para 0079-0080,pg. 22-23) or a nucleic acid, such as a complementary DNA probe to a target mRNA (e.g. para 0086, pg. 25; para 00152,pg. 42; In some embodiments, the UBA could be an antisense DNA for a target mRNA in a fixed cell. The UBA is identified with an ESB that has a CL moiety, the latter for later addition of cell specific tagging information as in para 00164, pg. 45).
Furthermore, Nolan teaches UBA are immobilized to the surface of beads (e.g. para 0078,pg. 22; para 00163,pg 45; para 00251,pg. 64).
Nolan teaches methods comprising separating individual cells into individual microdroplets and contacting with binding reagents comprising barcodes (e.g. para 0040, pg. 15; para 0078,pg. 22; para 00215, pg. 57). Furthermore, Nolan teach their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan teaches their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00129,pg. 36; para 00228, pg. 59-60).
Furthermore, Nolan teaches their methods comprise providing  additional unique barcodes associated with a specific cell of origin, i.e. a cell origination barcode( COB), wherein the COB comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5); a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097,pg. 26-27). 
	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45).Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35). Nolan further teaches analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55). Furthermore, Nolan teaches pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52).
Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of barcoded complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 
Regarding the requirement of  providing antibodies linked to beads coated with DNA fragments or first droplets containing the DNA fragments, wherein the DNA fragments comprise an adaptor comprising a barcode, wherein each antibody is associated with a unique barcode sequence as recited in claim 46:
At the time the invention was made, Samuels et al. teach a droplet-based microfluidic method of adding barcodes to target nucleic acids from a single cell( i.e. single cell genomics analysis)  comprising  providing a first droplet population, wherein a single cell is encapsulated within each droplet, and contacting with another droplet population comprising  barcode constructs or beads comprising capture sequences. Single cells within individual droplets are lysed to release the target nucleic acid within its droplet (e.g. Entire Samuels reference and especially para 0017, pg. 2; para 0271-0275, pg 20). 
The first droplet population containing the cellular contents  is merged with the droplet population containing barcodes  to form a merged “ second “ droplet population and individual barcodes are  incorporated into the target nucleic acid by amplification (e.g. Entire Samuels reference and especially para 0014, pg. 2; para 0271-0274, pg. 20). 
Samuels et al. further teach methods comprising providing droplet populations of beads comprising capture sequences comprising barcodes (e.g. Entire Samuels reference and especially para 0023- 0024, pg. 3; para 0275, pg. 20; para 0282, pg. 21). Samuels et al. also teach different droplet populations of barcodes, each set comprising a barcode unique to that set (e.g. Entire Samuels reference and especially para 0015, pg. 2; para 0274, pg. 20).
Samuels et al. also teach an embodiment  comprising providing a droplet population containing barcodes, i.e. a universal barcode droplet library,  comprising  beads comprising capture sequences comprising a tag  and an attached binding molecule, wherein nucleic acid content from an individual single cell is captured on beads and the tag is incorporated in the target nucleic acid, wherein the target is DNA and/or RNA, yielding a population of tagged DNA or tagged cDNA(e.g. Entire Samuels reference and especially beads comprising capture sequences comprising a tag  and an attached binding molecule  as in para 0282-0284, pg. 21; A barcode library can be used in combination with binding molecules that are also barcoded to provide target identification, linking information about the type and number of target molecules present in a sample with their co-incident presence in the same droplet as in para 0297,pg. 22). 
 Furthermore, Samuels et al. teach methods comprising providing a droplet population of the binding molecules that are barcoded( i.e. barcoded binders), such as barcoded antibodies (e.g. Entire Samuels reference and especially a universal barcode droplet library (e.g., of a bind-and-ligate type) is used to count biomarkers associated with a single cell as in para 0296, pg. 22; A barcode library can be used in combination with binding molecules that are also barcoded to provide target identification, linking information about the type and number of target molecules present in a sample with their co-incident presence in the same droplet as in para 0297,pg. 22; barcoded binding reagents are constructed by linking in a reversible manner a sticky-end oligonucleotide onto the binding reagent (e.g. antibody binding reagents are shown in Fig. 27-31) as in para 0298, g. 22; barcoded binders in droplets as in para 0308-0312, pg. 24; Fig. 33-34).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Samuels et al. comprising contacting a first droplet population comprising cells with another droplet population comprising barcodes  to form a merged third droplet population to include a droplet population comprising beads coated with tagged capture sequences, i.e. barcoded oligonucleotide sequences, as taught in another embodiment of Samuels (e.g. para 0282) and to include a droplet population comprising beads coated with tagged capture sequences and an attached binding molecule as taught in another embodiment of Samuels (e.g. para 0284) and to include the binding molecules such as barcoded antibodies(e.g. para 0296-0298; para 0308-0312) because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Furthermore, as both Nolan and Samuels et al. teach partitioned analysis of single cells using antibody and barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Nolan comprising combining cells in microdroplets with different binding reagents, which are antibodies and nucleic acid probes, each binding reagent comprising a barcode sequence and to include droplet-based techniques of single cell analysis including merging cell containing droplets with droplets comprising barcoded beads and antibodies and facilitating incorporation of tags into target nucleic acids as taught by Samuels et al. as a skilled artisan would have recognized that these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.
The combined teachings of Nolan and Samuels et al. render obvious a method comprising merging a droplet population containing the cellular nucleic acid contents  with a droplet population comprising barcodes and subjecting the resultant droplet population to conditions that facilitate incorporation of barcodes into target nucleic acids.
Samuels et al. further teach methods comprising providing populations of beads comprising capture sequences comprising barcodes (e.g. para 0023- 0024, pg. 3; para 0275, pg. 20; para 0282, pg. 21). Furthermore, Samuels et al. render obvious a droplet population comprising  beads comprising capture sequences comprising a tag  and an attached binding molecule such as a barcoded antibody(e.g. para 0282-0284, pg. 21;para 0296-0298, pg. 22; para 0308-0312, pg. 24).
Samuels et al. also teach different populations of barcodes, each set comprising a barcode unique to that set (e.g. para 0015, pg. 2; para 0274, pg. 20).
 Regarding the limitation: providing antibodies linked to beads coated with DNA fragments as recited in claims 46 and 49:
Mirkin et al. teach reagents comprising antibodies conjugated  to beads coated with barcodes are known in the art (e.g. The assay as illustrated in FIG. 6, utilizes a new type of nanoparticle heavily functionalized with hybridized oligonucleotides (biobarcodes) and polyclonal detection antibodies to recognize a target analyte as in para 0183,pg. 12;  Fig. 6A and below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Therefore, as Nolan, Samuels et al.  and Mirkin et al. all teach target analyte analysis using antibody and barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Nolan  and Samuels et al. to include reagents comprising antibodies conjugated  to beads coated with barcodes as taught by Mirkin et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.
Therefore, the combined teachings of Nolan, Samuels and Mirkin et al. render obvious claims 46-49.
Furthermore, as Samuels et al. teach a droplet population containing barcoded antibodies (e.g. para 0296-0298, pg. 22; para 0308-0312, pg. 24), the combined teachings of Nolan, Samuels and Mirkin et al. render obvious  claim 50.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Patent No. 9,347,059
Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,347,059 in view of Nolan (WO2012106385); Samuels (US20120220494) and Mirkin et al. (US20100081134).
Claims 1-36 of U.S. Patent No. 9,347,059 do not expressly teach all the features of the claimed invention, such as antibodies linked to beads or to a first set of droplets.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Samuels and Mirkin et al. render obvious claims 46-50. 
Therefore, as claims 1-36 of U.S. Patent No. 9,347,059, Nolan, Samuels and Mirkin et al. all disclose methods comprising target analyte analysis using barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-36 of U.S. Patent No. 9,347,059 and to include the teachings of Nolan, Samuels and Mirkin et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.




Patent No. 9,885,034
Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,885,034 in view of Nolan (WO2012106385); Samuels (US20120220494) and Mirkin et al. (US20100081134).
Claims 1-24 of U.S. Patent No. 9,885,034 do not expressly teach all the features of the claimed invention, such as antibodies linked to beads or to a first set of droplets.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Samuels and Mirkin et al. render obvious claims 46-50. 
Therefore, as claims 1-24 of U.S. Patent No. 9,885,034, Nolan, Samuels and Mirkin et al. all disclose methods comprising target analyte analysis using barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-24 of U.S. Patent No. 9,885,034 and to include the teachings of Nolan, Samuels and Mirkin et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.




U.S. Patent No. 10,190,115
Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,190, 115 in view of Nolan (WO2012106385); Samuels (US20120220494) and Mirkin et al. (US20100081134).
Claims 1-26 of U.S. Patent No. 10,190, 115 do not expressly teach all the features of the claimed invention, such as antibodies linked to beads or to a first set of droplets.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Samuels and Mirkin et al. render obvious claims 46-50. 
Therefore, as claims 1-26 of U.S. Patent No. 10,190, 115, Nolan, Samuels and Mirkin et al. all disclose methods comprising target analyte analysis using barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-26 of U.S. Patent No. 10,190, 115  and to include the teachings of Nolan, Samuels and Mirkin et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.




U.S. Patent No. 10,760,073
Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,760,073 in view of Nolan (WO2012106385); Samuels (US20120220494) and Mirkin et al. (US20100081134).
Claims 1-13 of U.S. Patent No. 10,760,073 do not expressly teach all the features of the claimed invention, such as antibodies linked to beads or to a first set of droplets.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Samuels and Mirkin et al. render obvious claims 46-50. 
Therefore, as claims 1-13 of U.S. Patent No. 10,760,073, Nolan, Samuels and Mirkin et al. all disclose methods comprising target analyte analysis using barcoded oligonucleotide reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-13 of U.S. Patent No. 10,760,073  and to include the teachings of Nolan, Samuels and Mirkin et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of capturing cells with specific cell surface markers and analyzing polynucleotides from the cells.



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639